Citation Nr: 1603385	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-20 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for coronary artery disease status post coronary bypass grafting, to include as due to herbicide exposure.

2. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel




INTRODUCTION

The Veteran had active duty service from July 1968 to June 1972. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that presumptive service connection is warranted for his coronary artery disease and diabetes mellitus based on alleged herbicide exposure at Anderson Air Force Base in Guam; Kadena Air Force Base in Okinawa; Utapao Air Force Base in Thailand; Keesler Air Force Base in Biloxi, Mississippi; and Tuy Hoa Air Force Base in South Vietnam.   In support of his contentions, the Veteran submitted internet evidence describing the deployment of the 306th Field Maintenance Squadron in Operation "Arc Light."  Additionally, the Veteran submitted internet evidence regarding Agent Orange exposure in Okinawa.  

The Veteran's DD-214 shows that he served from July 1968 to June 1972, including 10 months of foreign service.   The Veteran's service personnel records only show his service assignments from July 1968 to April 1969.  The Veteran's service treatment records show that he served at Kadena Air Force Base in November/December 1969, but it is unclear from the Veteran's personnel record if he served in Thailand, Vietnam, or Guam.  As the Veteran's personnel records are incomplete, the RO must attempt to obtain the records in their entirety or make a formal finding as to their unavailability. 

Moreover, the RO submitted a memorandum on herbicide exposure in Thailand but did not include any similar memorandum for Okinawa, Guam, or Biloxi.  A remand is therefore necessary to obtain evidence regarding the Veteran's claim of in-service herbicide exposure. 

Although the Veteran has largely contended that his coronary artery disease stems from herbicide exposure, the Veteran's claim must also be analyzed as a direct service connection claim.  The Veteran's service treatment records reveal a finding in November 1971 of borderline cardiomegaly, which is hypertrophy of the heart.  See Drosky v. Brown, 10 Vet. App. 251, 252 (1997).   In light of this evidence, a VA examination is necessary to determine whether the Veteran's diagnosis of borderline cardiomegaly in service is related to his coronary artery disease. 

Accordingly, the case is REMANDED for the following action:

1. Take all necessary action to obtain the Veteran's complete service personnel records.  All records and responses received should be associated with the claims file.  If applicable, make a formal finding of unavailability. 

2. The RO must provide a summary of the Veteran's asserted in-service herbicide exposure.  As noted above, he claims herbicide exposure at Anderson Air Force Base in Guam; Kadena Air Force Base in Okinawa; Utapao Air Force Base in Thailand; Keesler Air Force Base in Biloxi, Mississippi; and Tuy Hoa Air Force Base in South Vietnam.  Further, his service treatment records show that he served at Kadena Air Force Base in November/December 1969.  This summary and a copy of the Veteran's service personnel records should be sent to the JSRRC with a request for any verifying evidence.  All records and/or responses received should be associated with the claims file.

3.  Thereafter, schedule the Veteran for a VA examination to assist in determining the etiology of his coronary artery disease.  The examiner is requested to render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the Veteran's coronary artery disease is related to service. 

The examiner is requested to review all pertinent records associated with the claims file including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner should address the Veteran's service treatment records that reflect a finding of borderline cardiomegaly in November 1971.

All appropriate tests and studies should be accomplished, including any additional testing if deemed necessary by the examiner.  A complete rationale must be provided for any opinions expressed.

4.  After completing the requested actions, and additional necessary development, the RO should readjudicate the issues in light of all evidence of record, to include any records contained within Virtual VA and VBMS.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





